505 Pa. 513 (1984)
481 A.2d 854
Paul M. MOORMAN and Diana C. Moorman, husband and wife
v.
J.B. TINGLE and Alma Tingle, husband and wife, Appellants.
Supreme Court of Pennsylvania.
Argued September 14, 1984.
Decided September 24, 1984.
Susan H. Wilkie, Feldstein, Grinberg, Stein & McKee, Pittsburgh, for appellants.
Richard A. Bell, Clearfield, for appellees.
Before NIX, C.J., and LARSEN, FLAHERTY, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.


*514 ORDER
PER CURIAM.
Order affirmed.
McDERMOTT, J., did not participate in the consideration or decision of this case.